



Exhibit 10.1


NAVISTAR INTERNATIONAL CORPORATION
EMPLOYMENT AND SERVICES AGREEMENT
This Employment and Services Agreement (the “Agreement”) is entered into on June
25, 2020, effective as of July 1, 2020 (the “Effective Date”), by and among
Navistar International Corporation, a Delaware corporation (the “Company”), its
principal operating subsidiary, Navistar, Inc., a Delaware corporation
(“NAVISTAR, INC.”) and Persio V. Lisboa (“Executive”) (each a “Party” and
collectively, the “Parties”). For purposes of this Agreement, “NIC” shall mean
the Company and all of its direct or indirect, wholly-owned subsidiaries,
including NAVISTAR, INC., and “NAVISTAR, INC.” shall mean only Navistar, Inc.,
unless the context clearly indicates the contrary.
1.Duties and Scope of Employment.


(a)Position, Duties and Term. The term of employment of Executive pursuant to
this Agreement (the “Services Term”) shall commence effective as of the
Effective Date and shall end on the third anniversary of the Effective Date,
unless earlier terminated pursuant to Section 2 hereof. During the Services
Term, Executive will serve as Chief Executive Officer and President (“CEO”) of
the Company, reporting exclusively to the Company’s Board of Directors (the
“Board”). Executive will render such business and professional services in the
performance of his duties as are consistent with Executive’s position within the
Company. As CEO, Executive will have the status of the highest ranking executive
officer of the Company, with the full powers, responsibilities and authorities
customary for the chief executive officer of publicly-traded corporations of the
size, type and nature of the Company, together with such other powers,
authorities and responsibilities as may reasonably be assigned to him by the
Board. For the avoidance of doubt, continuation of Executive’s employment after
the Services Term will be “at-will” (and Executive or the Company may terminate
Executive’s employment at any time for any reason or no reason), and failure by
the Company to renew this Agreement following the end of the Services Term or
termination of Executive following the end of the Services Term will not
constitute a Constructive Termination or Good Reason (as defined below) or
otherwise give rise to any severance or other entitlements by Executive under
Section 6 below.


(b)Other Positions. Upon the termination of Executive’s service as CEO for any
reason, unless otherwise determined by the Board, Executive will be deemed to
have resigned from any other positions held at the Company or any of its
subsidiaries or affiliates voluntarily, without any further required action by
Executive, as of the cessation of Executive’s services, and Executive, at the
Board’s request, will execute any documents deemed in the discretion of the
Company to be reasonably necessary to reflect his resignation(s).


(c)Obligations. During the Services Term, Executive will use good faith efforts
to discharge Executive’s obligations under this Agreement to the best of
Executive’s ability. As CEO, Executive will devote his full business efforts and
time to the Company. For the duration of the Services Term, Executive agrees not
to engage actively in any other employment, occupation, or consulting activity
for any direct or indirect remuneration without the prior approval of the
Non-Executive Chairman of the Board (the “Non-Executive Chairman”) or, if there
should be no Non-Executive Chairman, the Independent Lead Director(s) of the
Board (which approval will not be unreasonably withheld, conditioned or
delayed); provided, however, that Executive may, without such approval, serve in
any capacity with any civic, educational, or charitable organization,
participate in industry affairs and manage his and his family’s personal passive
investments and serve as a member of a board of directors of one public company
previously disclosed to the Company, provided that such services do not
materially interfere with Executive’s obligations to the Company. Executive may
retain any compensation or benefits received as a result of consented to service
as a director without any offset in respect of any compensation or benefits to
be provided hereunder. Executive represents that Executive’s employment by the
Company and the performance by Executive of his obligations under this Agreement
do not, and shall not, breach any agreement with any other party including,
without limitation, any agreement that obligates him to keep in confidence any
trade secrets or confidential or proprietary information of his or of any other
party, or to refrain from competing, directly or indirectly, with the business
of any other party.





--------------------------------------------------------------------------------





2.Termination of Services.


(a)For purposes of this Agreement, subject to remaining provisions of this
Section 2, a termination under this Section 2(a) shall occur if, during the
Services Term and before the date on which a Change in Control occurs, (i)
Executive’s employment is involuntarily terminated by NIC for any reason (other
than Cause, death or disability, or for any other reason that would cause the
Services Term to expire under Section 1(a)); or (ii) a Good Reason occurs and
Executive both provides notice to the Company or NAVISTAR, INC. of the existence
of the Good Reason within ten (10) days of its initial existence and, to the
extent the Company or NAVISTAR, INC. either does not remedy such Good Reason
within thirty (30) days of receiving such notice from Executive of the initial
existence of such Good Reason (for purposes of this Section 2(a), the “Cure
Period”) or notify Executive in writing prior to the expiration of the Cure
Period of its unwillingness to remedy such event or condition, terminates his
employment with NIC within ten (10) days after either the expiration of such
Cure Period or such earlier date prior to the expiration of the Cure Period on
which Executive was so notified in writing, as the case may be. For purposes of
this Agreement, “Good Reason” means the occurrence, during the Services Term and
before the date on which a Change in Control occurs, of any of the following
events or conditions: (A) NIC reduces Executive’s base salary or annual
incentive opportunity by five percent (5%) or more (either upon one reduction or
during a series of reductions over a period of time); provided, that such
reduction neither comprises a part of a general reduction applicable to the
Company’s executive leadership team as a group (determined as of the date
immediately before the date on which Executive becomes subject to such material
reduction) nor results from a deferral of Executive’s base salary, or (B) a
change to Executive’s reporting structure; except, in case of each of (A) or
(B), in connection with the involuntary termination of Executive’s employment
for Cause. In the event of a termination under this Section 2(a), Executive
shall be paid the separation payments and benefits set forth in Section 6(b)
below. If Executive’s involuntary termination of employment and service is for
Cause, no separation payments or benefits shall be due or owing by the Company
or NAVISTAR, INC. under Section 6(b) below. For purposes of this Agreement, the
term “Cause” means that the reason for Executive’s involuntary termination of
employment and service was (I) willful misconduct involving an offense of a
serious nature that is demonstrably and materially injurious to NIC, monetarily
or otherwise, (II) conviction of, or entry of a plea of guilty or nolo
contendere to, a felony as defined by the laws of the United States of America
or by the laws of the State or other jurisdiction in which Executive is so
convicted, or (III) continued failure to substantially perform required duties
for NIC (other than a failure due to physical or mental disability). In the
event Executive fails to cure under Section 2(a)(III), Executive shall not be
deemed to have been involuntarily terminated for Cause unless and until the
occurrence of the following two events: (y) Executive has been given notice from
the Board that identifies the grounds for the proposed involuntary termination
for Cause under Section 2(a)(III) and notifies Executive that he, along with his
legal counsel, shall have an opportunity to address the Board with respect to
the alleged grounds for termination at a meeting of the Board called and held
for the purpose of determining whether Executive engaged in the conduct
described under Section 2(a)(III), such meeting to be held no earlier than
fifteen (15) days after Executive is given such notice (unless Executive
consents to an earlier meeting), and (z) Executive has been given a copy of the
resolutions, duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board (excluding Executive) called and held for the
purpose of finding that, in the opinion of the majority of the Board (excluding
Executive), Executive was guilty of conduct set forth in Section 2(a)(III), that
specify the grounds and evidence for termination and indicate the grounds for
termination have not been cured within the specified time limits. For purposes
of determining whether “Cause” exists, no act, or failure to act, on Executive’s
part will be deemed “willful” unless done, or omitted to be done, by Executive
not in good faith or done or omitted to be done without Executive’s reasonable
belief that Executive’s act, or failure to act, was in the best interest of NIC.





--------------------------------------------------------------------------------





(b)For purposes of this Agreement, subject to the remaining provisions of this
Section 2, a termination under this Section 2(b) shall occur if, during the
Services Term and during the twenty-four (24) month period immediately after the
then-most recent Change in Control, (i) Executive’s employment is involuntarily
terminated by NIC for any reason (other than Cause, death or disability, or for
any other reason that would cause the Services Term to expire under Section
1(a)); or (ii) a Constructive Termination occurs and Executive both provides
notice to the Company or NAVISTAR, INC. of the existence of the Constructive
Termination within ninety (90) days of its initial existence and, to the extent
the Company or NAVISTAR, INC. either does not remedy such Constructive
Termination within thirty (30) days of receiving such notice from Executive of
the initial existence of such Constructive Termination (for purposes of this
Section 2(b), the “Cure Period”) or notifies Executive in writing prior to the
expiration of the Cure Period of its unwillingness to remedy such event or
condition, terminates his employment with NIC within ten (10) days after either
the expiration of such Cure Period or such earlier date prior to the expiration
of the Cure Period on which Executive was so notified in writing, as the case
may be. For purposes of this Agreement, “Constructive Termination” means the
occurrence, during the Services Term and within the twenty-four (24) month
period immediately after the then-most recent Change in Control, of any of the
following events or conditions: (A) a material diminution in Executive’s
authority (including, but not limited to, the budget over which Executive
retains authority), duties, or responsibilities within NIC in effect immediately
before such Change in Control (including, for example, the failure of Executive
to continue to report directly to the Board (or the board of directors (or
similar person or body exercising the duties of a board of directors of a
corporation) of an acquirer or successor), in accordance with Section 1(a),
except in connection with the involuntary termination of Executive’s employment
for Cause; (B) NIC reduces Executive’s base salary or total incentive
compensation opportunity (including annual and long-term incentive compensation)
by five percent (5%) or more (either upon one reduction or during a series of
reductions over a period of time) as compared to (x) with respect to base
salary, the highest base salary in effect for Executive during the six-month
period immediately before such Change in Control, (y) with respect to annual
incentive compensation opportunity, the highest annual incentive compensation
opportunity as in effect for Executive in the six-month period immediately
before such Change in Control and (z) with respect to long-term incentive
compensation opportunity, the value of the most recent long-term incentive
award, determined on an annualized basis, before such Change in Control; (C) the
action or inaction of any successor or assign hereto following such Change in
Control that constitutes a material breach of this Agreement, including, but not
limited to, the failure of any such successor or assign to assume, and to
perform under, this Agreement as contemplated in Section 11 below; or (D) NIC
requires Executive to be based anywhere more than forty-five (45) miles from the
location of either Executive’s office (if other than the Company’s headquarters)
or the Company’s headquartered offices immediately before such Change in Control
which relocation is adverse to Executive, except for: (a) required business
travel to the extent substantially consistent with the business travel
obligations that Executive undertook on behalf of NIC immediately before such
Change in Control; (b) if the Company relocates its Corporate Headquarters more
than forty-five (45) miles from its current location in Lisle, Illinois, a
Constructive Termination will not be deemed to occur if an Executive refuses to
relocate to the new Corporate Headquarters location and resigns from the Company
as a result. In the event of a termination under this Section 2(b), Executive
shall be paid the separation payments and benefits set forth in Section 6(c)
below. If Executive’s involuntary termination of employment and service is for
Cause, no separation payments or benefits shall be due or owing by the Company
or NAVISTAR, INC. under Section 6(c) below; provided, that if such Cause exists
by reason of Section 2(a)(III) and is invoked during the twenty-four (24) month
period immediately after the then most recent Change in Control, Cause shall
only be deemed to exist if NIC provided Executive a written demand to
substantially perform required duties sufficiently in advance of such
termination and Executive did not return to substantial performance of such
duties within thirty (30) days.


(c)For purposes of this Agreement, notwithstanding any other provision of this
Agreement to the contrary, Executive’s employment shall be deemed to have
terminated only if (i) Executive is not, immediately after such event, employed
by NIC, or any other person with whom Executive’s legal employer would be
considered a single employer under Section 414(b) or 414(c) of the Internal
Revenue Code of 1986, as amended, and the Treasury regulations and other
applicable authorities thereunder (the “Code”) (collectively, the “Controlled
Group”) and (ii) to the extent (and only to the extent) that a “payment” (as
defined in Section 409A of the Code) provided to Executive under this Agreement
is subject to Section 409A of the Code, Executive shall not be considered to
have terminated employment with NIC for purposes of this Agreement until
Executive would be considered to have incurred a “separation from service”
within the meaning of Section 409A of the Code. The termination of Executive’s
employment by any member within the Controlled Group shall be deemed to be a
termination by NIC for purposes of this Agreement if the conditions imposed by
the first sentence of this Section 2(c) are met.





--------------------------------------------------------------------------------





(d)For purposes of this Agreement, the Executive’s employment shall be deemed a
termination under Section 2(b) or Section 6(c) if: (i) a termination under
Section 2(a) or Section 6(c) occurs before a Change in Control; (ii) the
termination occurs in connection with the signing of an agreement that occurs
during the six (6) month period preceding or following the Executive’s date of
termination, and the termination occurs at the explicit direction of any person
or group who entered into such an agreement with the Company during the six (6)
month period preceding or following the Executive’s date of termination, and the
consummation of such agreement will result in a Change in Control; and (iii)
such agreement is thereafter consummated, and as a result a Change of Control
occurs, whether or not the Change in Control actually occurs during the
six-month period following termination.


(e)For the avoidance of doubt, each of the Company or Executive may in its
discretion terminate Executive’s employment and service as CEO. Further,
Executive and the Company acknowledge that this Agreement and Executive’s
employment and service relationship with the Company will terminate upon
Executive’s death and the Company may terminate Executive in the event of
Executive’s Disability, as defined in Section 22(e)(3) of the Code.


3.Compensation.


(a)Base Salary. As of the Effective Date, the Company will pay Executive an
annual salary of $890,000 as compensation for his services to the Company (such
annual salary, as is then effective, to be referred to herein as “Base Salary”)
during the Services Term. The Base Salary will be paid periodically in
accordance with the Company’s normal payroll practices and be subject to any
required withholdings. The Board will review such Base Salary not less than
annually and may increase (but not decrease) Executive’s Base Salary from the
level in effect immediately prior to such review. Effective for services
rendered from the Effective Date through not later than December 31, 2020, 35%
of Base Salary shall be paid on March 15, 2021, or such earlier date designated
by the Company (the “Deferred Payment Date”). The Base Salary deferred pursuant
to this Section 3(a), together with salary deferred prior to the Effective Date,
shall be paid on the Deferred Payment Date as a single cash amount plus interest
calculated at a 6% annual rate, net of required withholdings. The deferral
pursuant to this Section 3(a) is exempt from Section 409A, as defined in Section
6(b)(ii) of this Agreement, as a “short term deferral” as such term is defined
by regulations under Section 409A, and is to be construed and administered in
accordance with such intent.


(b)Annual Incentive. Executive will continue to participate in the Company’s
Annual Incentive Plan for each fiscal year ending during the Services Term and
be eligible to earn an annual incentive bonus based upon the attainment of
performance goals established by the Board. Executive’s target annual incentive
for each fiscal year will be 115% of Executive’s Base Salary during such fiscal
year, based upon Board-specified levels of performance goals being achieved (the
“Target Annual Incentive”). Executive’s maximum annual incentive bonus for each
fiscal year will be two times Executive’s Target Annual Incentive for such
fiscal year. The annual incentive bonus will be subject to the terms and
conditions of the Company’s Annual Incentive Plan or other annual incentive
program, on the same terms and conditions that apply to other senior executives
generally.


(c)Long-Term Incentive. During the Services Term, Executive will be eligible to
participate in any long-term incentive program as may be adopted by the Company
on such terms and conditions as determined by the Board (or a committee thereof)
in its sole discretion. For the 2020 fiscal year (and in addition to the awards
previously granted to Executive in 2020), Executive will be granted long-term
incentive awards on the Effective Date in the form of a performance-based
restricted cash unit award with a target amount of $2,700,000, consisting of 50%
restrictive cash units and 50% performance cash, subject to the terms and
conditions of the Company’s 2013 Performance Incentive Plan as amended (or any
successor plan) and applicable award agreements in the form that applies to
other senior executives’ 2020 long-term incentive awards generally (including
with respect to performance goals). For purposes of the 2013 Performance
Incentive Plan (or any successor plan) or any award agreement thereunder issued
during the Services Term, any reference to “Executive Severance Agreement” will
be deemed to refer to this Agreement.


(d)Executive Stock Ownership Guidelines. For the avoidance of doubt, Executive
shall be subject to the Company’s Executive Stock Ownership Guidelines during
the Services Term.


4.Employee Benefits and Perquisites. Executive will be eligible to participate
in accordance with the terms of all Company employee benefit plans, policies,
perquisites and arrangements that are applicable to other senior executive
officers of the Company, as such plans, policies, perquisites and arrangements
may exist from time to time during the period that Executive is employed as CEO.





--------------------------------------------------------------------------------





5.Expenses. The Company will reimburse Executive for reasonable travel,
entertainment, and other expenses incurred by Executive in the furtherance of
the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.


6.Severance Benefits.


(a)In the event Executive’s employment and service with the Company terminates
for any reason, including due to Executive’s death or disability (such date of
termination of employment and service, the “Date of Termination”), Executive
will be entitled to (i) unpaid Base Salary accrued up to the Date of
Termination, (ii) any annual incentive for any completed fiscal year as of the
Date of Termination that has not already been paid to the extent that the
applicable performance conditions are met, (iii) pay for accrued but unused
vacation, (iv) benefits or compensation as provided under the terms of any
employee benefit and compensation agreements or plans applicable to Executive
and under which he has a vested right (including any right that vests in
connection with the termination of his employment), and (v) reimbursement for
any unreimbursed business expenses to which Executive is entitled to
reimbursement under the Company’s expense reimbursement policy (collectively,
the “Accrued Obligations”).


(b)In the event that Executive’s employment and service with the Company is
terminated (i) by the Company involuntarily without Cause, or (ii) by Executive
due to Good Reason, then in addition to the Accrued Obligations, subject to
Executive’s execution of a written release agreement in a form acceptable to the
Company (the “Release”) within forty-five (45) days following the Date of
Termination (and non-revocation of the Release during the applicable revocation
period), Executive shall be entitled to:


(i)Severance pay in an amount equal to two-hundred percent (200%) of the sum of
Executive’s Base Salary in effect at the time of termination and Target Annual
Incentive payable in a lump sum on the Payment Date (as defined below);


(ii)(A) Continued healthcare coverage for the 24-month period immediately after
the Date of Termination, with the same coverage option as in effect immediately
before the Date of Termination (or substantially similar coverage option in the
event such prior coverage option is eliminated or unavailable) and under the
same terms and conditions such coverage is otherwise made available to active
employees of NIC after Executive’s termination, with such coverage being
provided in lieu of any post-termination healthcare continuation coverage which
Executive and his covered spouse and dependents would otherwise have been
entitled to receive on account of said termination under applicable federal and
state law (“COBRA Coverage”); provided that for the first 12-month period,
Executive shall pay for such coverage at the current rate for active employers
who participate in the same plan at the same level of coverage and for the
remaining 12-month period, Executive shall pay for such coverage on a monthly
Cost of Coverage basis (as defined below); (B) continued life insurance coverage
for the 24-month period immediately after the Date of Termination, in the same
amount as in effect immediately before the Date of Termination and under the
same terms and conditions such coverage is otherwise made available to active
employees of NIC following Executive’s termination; (C) 12 months of
outplacement services with the Company-designated service provider, and provided
that the Executive initiates services within sixty (60) days after the Date of
Termination; provided, that the payment for such outplacement services shall in
no event extend beyond the last day of the second taxable year of the Executive
following the taxable year of the Executive in which the termination occurred;
(D) any flexible perquisite allowance actually paid to Executive at or before
the Date of Termination shall be retained by Executive; and (E) such pension and
post-retirement health and life insurance benefits due to Executive upon his
termination pursuant to and in accordance with the respective Company-sponsored
benefit plans, programs, or policies under which they are accrued or provided
(including grow-in rights as provided under the terms of the applicable plan,
program or policy). For purposes of this Agreement, “Cost of Coverage” means the
amount equal to 100% of the “applicable premium” as defined under Section
4980B(f)(4) of the Code. For purposes of this Agreement, the “Payment Date”
means within thirty (30) days immediately following the expiration of the
applicable revocation period following the execution of the Release; provided
that payment shall be made no later than 2 1/2 months following the end of the
calendar year in which the termination occurs; provided, however, that in the
event a payment is administratively impracticable to make by the end of the 2
1/2 month period, then such payment shall be made as soon as administratively
practicable in accordance with Section 409A of the Code and the regulations
thereunder (collectively, “Section 409A”).





--------------------------------------------------------------------------------





(iii)An amount equal to a Pro Rata (as defined below) portion of Executive’s
Actual Annual Incentive (as defined below), which payment shall be in lieu of
any payment to which Executive may otherwise have been entitled to receive under
a Company-sponsored incentive or bonus plan (the “Pro Rata Bonus”). The Pro Rata
Bonus shall be paid in lump sum as soon as feasible following the completion of
the incentive calculations for the plan year; provided, that payment shall be
made no later than 2 1/2 months following the end of the calendar year in which
such plan year ends. For purposes of this Agreement, “Pro Rata” means a fraction
the numerator of which is the number of whole months from the beginning of the
Company’s fiscal year in which the termination occurred through the Date of
Termination (including the month in which the termination occurs if such
termination occurs on or after the 15th day of that month) and the denominator
of which is equal to 12. For purposes of this Section 6(b)(iii), “Actual Annual
Incentive” means the annual incentive amount that would have been payable to
Executive for the Company’s fiscal year in which the termination occurred under
the Company’s Annual Incentive Plan, based on actual performance achieved for
such fiscal year of termination.


(iv)All stock options, restricted stock, or such other equity-based or long-term
incentive compensation of the Company granted or awarded to Executive shall be
governed by the respective plans and agreements pursuant to which they were
granted or awarded.


(c)In the event that Executive’s employment and service with the Company is
terminated (i) by the Company without Cause, or (ii) by Executive due to
Constructive Termination, in either case during the 24 months after the date of
the then-most recent Change in Control, then in addition to the Accrued
Obligations, subject to Executive’s execution of a Release within forty-five
(45) days following the Date of Termination (and non-revocation of the Release
during the applicable revocation period), Executive shall be entitled to:


(i)An amount equal to two-hundred percent (200%) of the sum of Executive’s Base
Salary in effect at the time of termination and Target Annual Incentive payable
in a lump sum on the Payment Date;


(ii)(A) Continued COBRA Coverage for the 24-month period immediately after the
Date of Termination; provided that for the first 12-month period, Executive
shall pay for such coverage at the current rate for active employees who
participate in the same plan at the same level of coverage and for the remaining
12-month period, Executive shall pay for such coverage on a monthly Cost of
Coverage basis; (B) continued life insurance coverage for the 24-month period
immediately after the Date of Termination, in the same amount as in effect
immediately before the Date of Termination and under the same terms and
conditions such coverage is otherwise made available to active employees of NIC
following Executive’s termination; (C) 12 months of outplacement services with
the Company-designated service provider, and provided that the Executive
initiates services within sixty (60) days after the Date of Termination;
provided, that the payment for such outplacement services shall in no event
extend beyond the last day of the second taxable year of the Executive following
the taxable year of the Executive in which the termination occurred; (D) any
flexible perquisite allowance actually paid to Executive at or before the Date
of Termination shall be retained by Executive; and (E) such post-retirement
health and life insurance benefits due to Executive upon his termination
pursuant to and in accordance with the respective Company-sponsored benefit
plans, programs, or policies under which they are accrued or provided (including
grow-in rights as provided under the terms of the applicable plan, program or
policy).


(iii)An amount equal to a Pro Rata portion of Executive’s Target Annual
Incentive, which payment shall be in lieu of any payment to which Executive may
otherwise have been entitled to receive under a Company-sponsored incentive or
bonus plan, payable in a lump sum on the Payment Date.


(d)As contemplated by the Navistar International Corporation 2013 Performance
Incentive Plan (as amended from time to time and together with any successor
plan, the “PIP”), and except as provided in Section 20(3) of the PIP, in the
event of both (x) a Change in Control and (y) either immediately before the date
on which a Change in Control occurs or during the thirty-six (36) month-period
after the date of the then-most recent Change in Control, Executive experiences
a Constructive Termination or an involuntary termination for any reason other
than Cause, then (I) all awarded restricted stock, stock units, and other
equity-based or long-term incentive compensation granted or awarded to Executive
will immediately be free of all restrictions and performance contingencies and
will be deemed fully earned and not subject to forfeiture and (II) all
outstanding stock options and stock appreciation rights will be immediately
exercisable and shall continue to be exercisable for a period of three years
from the date of the Change in Control regardless of employment status, except
that the term of any such awards shall not be extended beyond the end of the
original term of the award.





--------------------------------------------------------------------------------





(e)For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if, and only if:


(i)any “person” or “group” (as such terms are used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended), other than (A) Mark H.
Rachesky (including his respective affiliates); (B) Icahn Enterprises LP
(including its respective affiliates); and (C) employee or retiree benefit plans
or trusts sponsored or established by the Company or Navistar, Inc. (each of
(A), (B) or (C), an “Excluded Person”) or other than a Group including an
Excluded Person or Persons, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;


(ii)there occurs any sale or disposition of all or substantially all (more than
50%) of the assets of the Company or Navistar, Inc. as a going concern to a
person or entity and immediately after the closing of the sale or disposition,
the beneficial owners of the selling entity (as of the day before the closing of
the sale or disposition) own less than 50% of the beneficial equity interests in
the person or entity who purchased or acquired all or substantially all (more
than 50%) of the assets of the Company or Navistar, Inc. as a going concern; or


(iii)as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation, contested election or substantial stock accumulation, other than
any of the foregoing engaged in, conducted or completed, by an Excluded Person
(a “Control Transaction”), the members of the Board as of the date of the first
public announcement relating to such Control Transaction (the “Continuing
Directors”), together with any new director whose appointment, nomination, or
election by the Continuing Directors (such director also being a “Continuing
Director”) was approved in a resolution by a vote of at least fifty percent
(50%) of the Continuing Directors, shall within two (2) years of the date of the
first public announcement relating to such Control Transaction, cease to
constitute a majority of the Board.


Notwithstanding any of the foregoing, the sale or disposition of any or all of
the assets or stock of any subsidiary or affiliate of the Company (other than
the sale or disposition of all or substantially all of the assets of Navistar,
Inc., as described above) shall not be deemed a Change in Control.
7.Confidentiality; Non-Disparagement; Non-Solicitation; Non-Competition;
Cooperation. In consideration of the amounts which may become payable pursuant
to Section 6 of this Agreement, Executive agrees to be bound by the covenants of
this Section 7. Executive acknowledges that the covenants contained within this
Section 7 are essential elements of this Agreement, and that, but for the
agreement of Executive to comply with such covenants, NIC would not have entered
into this Agreement to provide for payments under Section 6 herein. The
allocation of payments under Section 6 of this Agreement shall be made with
respect to the covenants of this Section 7 at such time(s) an allocation would
be deemed to be appropriate. Executive agrees that he shall:


(a)at all times during the Services Term and at all times following termination
of employment and service for any reason, hold in the strictest confidence and
not disclose, divulge or appropriate, directly or indirectly, for personal use
or the use of others, except as may be required in Executive’s work for the
Company, any confidential, secret, proprietary or privileged information
pertaining to the business of NIC obtained during Executive’s employment by NIC
(collectively, “Confidential Information”), including but not limited to (i)
information related to all relationships of NIC with its customers or clients
which Executive would not, but for his relationship with NIC, have had contact
with (collectively, “Customers”) (including the identities of NIC’s primary
contacts at such Customers), trade secrets, inventions, ideas, processes,
formulas, source and object codes, data, programs, other works of authorship,
know-how, improvements, discoveries, developments, designs and techniques; (ii)
information regarding plans for research, trade secrets, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, investors and Customers; and
(iii) information regarding the skills and compensation of other employees of
NIC;


(b)at all times during the Services Term and at all times following termination
of employment and service for any reason, refrain from publishing, providing, or
soliciting, directly or indirectly, any oral or written statements about NIC or
any of its respective officers, directors, employees, agents, representatives,
products, or practices that may be considered disparaging, slanderous, libelous,
derogatory, or defamatory, or which may reasonably expected to tend to injure
the reputation or business of NIC or any of its respective officers, directors,
employees, agents, representatives, products, or practices; provided, that such
restriction shall not limit Executive’s ability to provide truthful testimony as
required by law or any judicial or administrative process;





--------------------------------------------------------------------------------





(c)at all times during the Services Term and for a period of twenty-four (24)
months immediately following termination of employment and service for any
reason, not, directly or indirectly (whether as owner, principal, agent,
partner, officer, director, employee, consultant, investor, lender or
otherwise), provide services to any other business or organization anywhere in
the United States of America or its territories, Canada, Mexico, Brazil, United
Kingdom, Germany, South Africa, United Arab Emirates, India and the People’s
Republic of China, or any other country in which NIC, directly or indirectly
including but not limited to through a joint venture, strategic alliance or
other similar arrangement, conducts business at the time of Executive’s
termination of employment and service that competes with the business of NIC by
(1) manufacturing, selling or servicing medium or heavy duty vehicles with
diesel powered engines (including but not limited to commercial trucks,
commercial buses and school buses), parts or components for such vehicles,
diesel powered engines for such vehicles, parts or components for diesel powered
engines for such vehicles, or providing financing or financing-related services
related to any such manufacturing, selling or servicing activities, or (2)
providing other services or products which are the same as or substantially
similar to those provided by NIC at the time of Executive’s termination of
employment and service, in each case, with respect to which Executive developed,
received or learned Confidential Information during his employment with NIC;
provided, however, that such restriction shall not prohibit Executive’s purchase
or ownership of less than 5% of the outstanding voting stock of a publicly-held
company so long as such ownership is passive in nature;


(d)at all times during the Services Term and for a period of twenty-four (24)
months immediately following a termination of employment and service for any
reason, refrain, without the written consent of the Company or NAVISTAR, INC.,
from, directly or indirectly, (i) recruiting or soliciting any employee,
consultant, contractor, agent, or representative of NIC for employment or for
retention as a consultant or service provider for any entity other than NIC;
(ii) encouraging any employee, consultant, contractor, agent, or representative
of NIC to leave its employ or cease his relationship with NIC; (iii) hiring any
person who is then an employee, consultant, contractor, agent, or representative
of NIC for any entity other than NIC, or providing names or other information
about such employee, consultant, contractor, agent, or representative to any
person or business under circumstances which could lead to the use of that
information for purposes of recruiting or hiring for any entity other than NIC;
(iv) interfering with the relationship of NIC with any of its employees,
consultants, contractors, agents, or representatives; (v) soliciting or
inducing, or in any manner attempting to solicit or induce, any Customer, or
prospect of NIC (1) to cease being, or not to become, a client or customer of
NIC, or (2) to divert any business of such Customer or prospect from NIC; or
(vi) otherwise interfering with, disrupting, or attempting to interfere with or
disrupt, the relationship, contractual or otherwise, between NIC and any of its
Customers, prospects, suppliers, employees, consultants, contractors, agents, or
representatives; and


(e)at all times during and following the Services Term, cooperate with and
provide assistance to NIC at any time and in any manner reasonably required by
NIC or its respective counsel in connection with any litigation or other legal
process affecting NIC, or in answering questions concerning any other matter, in
which Executive was involved or had knowledge of during the course of his
employment (other than any dispute between the Parties concerning this
Agreement); provided, (i) the Company and NAVISTAR, INC. shall have provided
Executive with advance written notice of the request to cooperate and/or assist,
(ii) the Company and NAVISTAR, INC. shall reimburse Executive’s reasonable
attorneys’ fees and costs and such other expenses in connection with said
cooperation and assistance promptly after Executive submits a written request
therefor together with copies of the invoices substantiating such expenses, but
in no event shall payment of any such fees, costs, and expenses be made after
the last day of Executive’s taxable year following the taxable year in which the
expense was incurred; provided, that prior to reimbursement Executive first
delivers a written undertaking to the Company and NAVISTAR, INC. to repay all
such attorneys’ fees and costs and expenses paid to Executive prior to the final
disposition of the litigation or other legal process affecting NIC if it
ultimately be determined by final judicial decision from which there is no
further right to appeal that Executive is not entitled to reimbursement of such
attorneys’ fees and costs and expenses, and (iii) that after the termination of
employment and service for any reason, such cooperation and assistance shall not
require Executive to forgo or significantly interrupt any professional or
personal commitment that he reasonably deems significant or to take any action
that, in his reasonable judgment, could impair his ability to perform the
responsibilities of or could jeopardize the continuation of his then current
employment or self-employment.





--------------------------------------------------------------------------------





(f)Executive acknowledges and agrees that NIC’s business is intensively
competitive, Executive’s employment required Executive to have access to and
knowledge of NIC’s confidential information and trade secrets, the Customers
have required a significant degree of difficulty, number of years, an amount of
money by NIC to acquire and develop, Executive has had significant personal
contact with and knowledge of the Customers, and the duration of the Customer’s
association with NIC and the continuity of the Customer-NIC relationships are of
the utmost importance to the success of NIC’s business. Executive also
acknowledges and agrees that the business of NIC is conducted nationally and
internationally and agrees that the provisions in the foregoing sentence will
operate throughout the United States of America or its territories, Canada,
Mexico, Brazil, United Kingdom, Germany, South Africa, United Arab Emirates,
India and the People’s Republic of China, and any other country in which NIC
conducts business at the time of Executive’s termination of employment and
service with NIC. Executive further acknowledges and agrees that Executive holds
a senior management role at NIC and that, if Executive were to hold a management
position with a competitor of NIC, Executive would be able to exploit unfairly
Confidential Information and/or Customer-NIC relationships. Accordingly,
Executive acknowledges and agrees that the foregoing covenants set forth in this
Section 7 are reasonable, including without limitation, as to scope, activity,
subject, geography and duration, and that irreparable injury will result to NIC
in the event of any violation by Executive of these covenants, and that said
covenants are a condition precedent to the Company’s and NAVISTAR, INC.’s
willingness to enter into this Agreement and pay the consideration set forth in
this Agreement. In the event that any of the foregoing covenants are violated,
the Company and NAVISTAR, INC. shall be entitled, in addition to any other
remedies and damages available under law, equity, or otherwise, to recoup,
offset, suspend, or terminate any or all separation payments and benefits
previously paid or otherwise subsequently owed to Executive under this
Agreement, to injunctive relief from any court of competent jurisdiction to
restrain the violation of such covenants, and/or to prevent any threatened
violation by Executive, and/or by any person or persons acting for, or in
concert with, Executive in any capacity whatsoever, without posting a bond or
other security. In addition, if such a court deems that any of the foregoing
covenants are unreasonable, the Parties agree that the maximum permissible
period and scope prescribed by such court shall be substituted for the stated
period and scope.


8.Recoupment.


(a)Executive shall be required to repay incentive pay to the Company as
described in this Section 8, and the Company may offset payments otherwise due
under this Agreement by the amounts required to be repaid under this Section 8.


(b)Repayment of incentive pay shall be required if, and to the extent that, the
Compensation Committee of the Board (the “Committee”) determines, in its sole
discretion, that repayment is due on account of a restatement of the Company’s
financial statements or otherwise pursuant to the Company’s Executive
Compensation Recoupment Policy (as it may be amended from time to time) (the
“Recoupment Policy”). The Recoupment Policy (as currently in effect) provides
that, if Executive is a “Covered Individual,” as designated by the Committee,
Executive shall return, at the direction of the Committee, incentive-based
compensation awarded or paid to that Covered Individual for one or more fiscal
periods within no less than the preceding three (3) year period if the result of
a performance measure upon which the award was based or paid is subsequently
restated or otherwise adjusted in a manner that would reduce the size of the
award or payment, all as determined by Committee or the Board.


(c)Where the result of a performance measure was a factor in determining the
compensation awarded or paid, but (i) the subsequently-restated performance
measure was not the only factor used to determine the compensation awarded or
paid, or (ii) the incentive-based compensation is not awarded or paid on a
formulaic basis, the Committee will determine in its discretion the amount, if
any, by which the payment or award should be reduced.


(d)If the Committee seeks to recover payment of incentive pay as a result of a
restatement of the Company’s financial statements or otherwise under the
Recoupment Policy, Executive shall pay to the Company, as applicable, (A) all or
a portion (as determined by the Committee in its sole discretion) of the amount
by which the payment received by Executive exceeds the amount that would have
been paid to Executive based on the restated financial statements, or (B) the
amount (as determined by the Committee in its sole discretion) to be repaid
pursuant to the Recoupment Policy. Nothing in this Section 8 shall preclude the
Company (or any other person) from taking any other action.


9.Non-Disparagement. The Company shall instruct members of the Board and
executive officers of each of the Company and NAVISTAR, INC. to, at all times
during the Services Term and following termination of employment and service for
any reason, refrain from publishing, providing or soliciting, directly or
indirectly, any oral or written statements about Executive that may be
considered disparaging, slanderous, libelous, derogatory or defamatory, or that
may reasonably be expected to injure the reputation of Executive, provided that
such restriction shall not limit such persons’ ability to provide truthful
testimony as required by law or any judicial or administrative process or limit
such persons’ ability to provide truthful testimony as required by law or any
judicial or administrative process or make truthful disclosures under the
whistleblower provisions of federal law or regulation.





--------------------------------------------------------------------------------





10.Limitation on Payments.


(a)Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit received or to be received by Executive (including any
payment or benefit received in connection with a Change in Control or the
termination of Executive’s employment or service, whether pursuant to the terms
of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits, including the payments and benefits under Sections 3 or 6
of this Agreement, being hereinafter referred to as the “Total Payments”) would
be subject (in whole or part) to the excise tax imposed under Section 4999 of
the Code (the “Excise Tax”), then, after taking into account any reduction in
the Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the cash severance payments shall first be
reduced, and the noncash severance payments shall thereafter be reduced, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (i) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which Executive would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments). The Total Payments
shall be reduced by the Company in its reasonable discretion in the following
order: (A) reduction of any cash payment, excluding any cash payment with
respect to the acceleration of equity awards, that is otherwise payable to
Executive that is exempt from Section 409A, (B) reduction of any other payments
or benefits otherwise payable to Executive on a pro-rata basis or such other
manner that complies with Section 409A and (C) reduction of any payment with
respect to the acceleration of equity awards that is otherwise payable to
Executive that is exempt from Section 409A.


(b)For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which Executive shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code shall be taken into account, (ii) no portion of the Total
Payments shall be taken into account which, in the written opinion of
independent auditors or advisors of nationally recognized standing (“Independent
Advisors”) selected by the Company, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation, and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.


11.No Mitigation/Offset. In the event of any termination of employment and
service hereunder, Executive shall be under no obligation to seek other
employment, and there shall be no offset against any amounts due Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain. The preceding sentence shall not limit the
Company’s right to enforce the recoupment, offset, suspension and termination
provisions set forth in Section 7(c) above or the repayment provision in Section
16 below.


12.Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s bylaws and
Certificate of Incorporation, including coverage, if applicable, under any
directors and officers insurance policies, with such indemnification to be
determined by the Board or any of its committees in good faith based on
principles consistently applied (subject to such limited exceptions as the Board
may approve in cases of hardship) and on terms no less favorable than provided
to any other Company executive officer or director.





--------------------------------------------------------------------------------





13.Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death as well as any beneficiaries duly designated by Executive
prior to his death in accordance with the terms hereof, and (b) any successor of
the Company and NAVISTAR, INC. Any such successor of the Company and NAVISTAR,
INC. will be deemed substituted for the Company and NAVISTAR, INC. under the
terms of this Agreement for all purposes. For this purpose, “successor” means
any person, firm, corporation, or other business entity which at any time,
whether by purchase, merger, or otherwise, directly or indirectly acquires all
or substantially all of the assets or business of the Company or NAVISTAR, INC.
The Company and NAVISTAR, INC. shall require their respective successors to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company and NAVISTAR, INC. would be required to perform
it if no such succession had taken place. Notwithstanding the foregoing, the
Company and NAVISTAR, INC. shall remain, with such successor, jointly and
severally liable for all of their obligations hereunder. Except as herein
provided, this Agreement may not otherwise be assigned by the Company or
NAVISTAR, INC. and any attempted assignment in contravention hereof will be null
and void. Executive may designate one or more persons or entities as the primary
or contingent beneficiaries of any amounts to be received under this Agreement.
Such designation must be in the form of a signed writing reasonably acceptable
to the Board or the Board’s designee. Executive may make or change such
designation at any time. Except as approved by the Board or the Board’s
designee, none of the rights of Executive to receive any form of compensation
payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and distribution. Any other attempted assignment,
transfer, conveyance, or other disposition of Executive’s right to compensation
or other benefits will be null and void.


14.Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent overnight by
a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the Parties or their successors at the following addresses, or
at such other addresses as the Parties may later designate in writing in
accordance with the terms of this Section 14:


If to the Company, NIC, or NAVISTAR, INC.:
2701 Navistar Drive
Lisle, Illinois 60532
Attn: General Counsel


If to Executive:
at the last residential address known by
the Company.


15.Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision, unless such
omission would substantially impair the rights or benefits of any Party hereto.


16.Enforcement. Each Party agrees that any controversy or claim arising out of
or relating to this Agreement or the alleged breach hereof shall be instituted
in the United States District Court for the Northern District of Illinois, or if
that court does not have or will not accept jurisdiction, in any court of
general jurisdiction in the State of Illinois, and Executive and the Company and
NAVISTAR, INC. hereby consent to the personal and exclusive jurisdiction of such
court(s) and hereby waive any objection(s) that any such Party may have to
personal jurisdiction, the laying of venue of any such proceedings and any claim
or defense of inconvenient forum.


Any award shall be payable to Executive no later than the end of Executive’s
first taxable year in which the Company and NAVISTAR, INC. either concede the
amount (or portion of the amount) payable or are required to make payment
pursuant to a judgment by a court, and shall include interest on any amounts due
and payable to Executive from the date due to the date of payment, calculated at
one hundred and ten percent (110%) of the prime rate in effect at the Northern
Trust Company (or any successor thereto) in the first of each month.





--------------------------------------------------------------------------------





If it is necessary or desirable for Executive to retain legal counsel or incur
other costs and expenses in connection with the enforcement of any or all of
Executive’s rights under this Agreement, the Company and NAVISTAR, INC. shall,
within thirty (30) days after receipt of an invoice certifying payment by
Executive of such attorney fees, or payment of such other costs and expenses,
reimburse Executive’s reasonable attorneys’ fees and costs and such other
expenses, including expenses of any expert witnesses, in connection with the
enforcement of said rights in an amount not to exceed $100,000; provided, that
to the extent (and only to the extent) such expenses are subject to Section
409A, in no event shall any payment of Executive’s fees, costs, and expenses be
made after the last day of Executive’s taxable year following the taxable year
in which the expense was incurred; provided, further, that Executive shall repay
any such advance of fees, costs, and expenses (and no additional advances or
reimbursements shall be made) (i) if there is a specific judicial finding that
Executive’s request to litigate was frivolous, unreasonable or without
foundation; (ii) if it has been finally determined that Executive’s termination
of employment for Cause was proper; or (iii) if the Board determines in good
faith that as of the date of Executive’s termination of employment and service,
grounds for an involuntary termination for Cause had existed.
17.Integration; Modification; Waiver. This Agreement represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral,
including the Revised and Amended and Restated Executive Severance Agreement,
dated November 6, 2014 among the Company, NAVISTAR, INC. and Executive, which
shall be deemed null and void as of the Effective Date. No waiver, alteration,
or modification of any of the provisions of this Agreement will be binding
unless in a writing that is signed by duly authorized representatives of the
Parties. In entering into this Agreement, no Party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement.


18.Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.


19.Headings; Construction. All captions and Section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement and shall not be applied to the construction of this Agreement. No
provision of this Agreement shall be interpreted or construed against any Party
because that Party or its legal representative drafted that provision. Unless
the context of this Agreement clearly requires otherwise: (a) references to the
plural include the singular, the singular the plural, and the part the whole,
(b) references to one gender include all genders, (c) “or” has the inclusive
meaning frequently identified with the phrase “and/or,” (d) “including” has the
inclusive meaning frequently identified with the phrase “including but not
limited to” or “including without limitation,” (e) references to “hereunder,”
“herein” or “hereof” relate to this Agreement as a whole, and (f) the terms
“dollars” and “$” refer to United States dollars. Section, subsection, exhibit
and schedule references are to this Agreement as originally executed unless
otherwise specified. Any reference herein to any statute, rule, regulation or
agreement, including this Agreement, shall be deemed to include such statute,
rule, regulation or agreement as it may be modified, varied, amended or
supplemented from time to time. Any reference herein to any person shall be
deemed to include the heirs, personal representatives, successors and permitted
assigns of such person.


20.Tax Withholding. All payments made pursuant to this Agreement will be subject
to any required withholding of applicable taxes.


21.Legal Fees. The Company will pay the legal fees, up to a maximum of $15,000,
incurred by Executive in connection with the negotiation and execution of this
Agreement, payable upon submission of the billing statement or paid receipt for
such services rendered by Executive’s counsel.


22.Governing Law. This Agreement will be governed by and construed in accordance
with applicable federal laws and, to the extent not inconsistent therewith or
preempted thereby, with the laws of the State of Illinois, including any
applicable statutes of limitation, without regard to any otherwise applicable
principles of conflicts of laws or choice of law rules (whether of the State of
Illinois or any other jurisdiction) that would result in the application of the
substantive or procedural rules or law of any other jurisdiction.


23.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.





--------------------------------------------------------------------------------





24.Internal Revenue Code Section 409A. Notwithstanding any provision of this
Agreement, this Agreement shall be construed and interpreted to comply with
Section 409A. For purposes of the limitations on nonqualified deferred
compensation under Section 409A, each payment of compensation under the
Agreement shall be treated as a separate payment of compensation for purposes of
applying the Section 409A deferral election rules and the exclusion from Section
409A for certain short-term deferral amounts. Notwithstanding anything contained
herein to the contrary, Executive shall not be considered to have terminated
employment and service with the Company for purposes of entitlement to any
payments under this Agreement which are subject to Section 409A until Executive
would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A. If the period during which Executive
has discretion to execute or revoke the Release straddles two calendar years,
the Company shall make the payments that are subject to Section 409A of the Code
and conditioned upon the Release no earlier than January 1st of the second of
such calendar years, regardless of which taxable year Executive actually
delivers the executed Release to the Company. Any amounts payable solely on
account of an involuntary separation from service within the meaning of Section
409A shall be excludible from the requirements of Section 409A, either as
involuntary separation pay or as short-term deferral amounts (e.g., amounts
payable under the schedule prior to March 15 of the calendar year following the
calendar year of involuntary separation) to the maximum possible extent. If, as
of the Date of Termination, Executive is a “specified employee” as determined by
the Company, then to the extent that any amount or benefit that would be paid or
provided to Executive under this Agreement within six (6) months of his
“separation from service” (as determined under Section 409A) constitutes an
amount of deferred compensation for purposes of Section 409A and is considered
for purposes of Section 409A to be owed to Executive by virtue of his separation
from service, then to the extent necessary to avoid the imposition of taxes
under Section 409A, such amount or benefit will not be paid or provided during
the six-month period following the date of Executive’s separation from service
and instead shall be paid or provided on the first business day that is at least
seven (7) months following the date of Executive’s separation from service,
together with interest thereon from the date(s) originally due. Further, any
reimbursements or in-kind benefits provided under the Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in the Agreement, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit. For purposes of this Agreement, notwithstanding any other
provision of this Agreement to the contrary, Executive’s employment and service
shall be deemed to have terminated only if (i) Executive is not, immediately
after such event, employed by the Company, or any other person with whom
Executive’s legal employer would be considered a single employer under Section
414(b) or 414(c) of the Code (collectively the “Controlled Group”), and (ii) to
the extent (and only to the extent) that a “payment” (as defined in Section
409A) provided to Executive under this Agreement is subject to Section 409A,
Executive shall not be considered to have terminated employment with the Company
for purposes of this Agreement until Executive would be considered to have
incurred a “separation from service” within the meaning of Section 409A. The
termination of Executive’s employment by any member within the Controlled Group
shall be deemed to be a termination by the Company for purposes of this
Agreement if the conditions imposed by the immediately preceding sentence are
met.


25.Counterparts. This Agreement may be executed in counterparts (including via
facsimile or the electronic exchange of portable document format (PDF) copies),
and each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.


[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company and NAVISTAR, INC. by a duly authorized officer, on the day and
year written below.
 
 
 
 
 
 
 
 
 
NAVISTAR INTERNATIONAL CORPORATION
 
 




 
 
 
/s/ Curt A. Kramer
 
 
 
 
 
 
By:
 
Curt A. Kramer
 
 
 
Date: June 25, 2020
 
 
Title:
 
Senior Vice President and General Counsel
 
 
 
 
 
 
 
 
NAVISTAR, INC.
 
 




 
 
 
/s/ Curt A. Kramer
 
 
 
 
 
 
By:
 
Curt A. Kramer
 
 
 
Date: June 25, 2020
 
 
Title:
 
Senior Vice President and General Counsel
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
/s/ Persio V. Lisboa
 
 
 
 
 
 
Persio V. Lisboa
 
 
 
Date: June 25, 2020
 
 




